         Case 1:19-cv-00071-KOB Document 42 Filed 09/30/19 Page 1 of 15                                 FILED
                                                                                               2019 Sep-30 PM 04:38
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                                EASTERN DIVISION

KEE GOOSTREE, as representative of the
                                )
ESTATE OF ALTON H. PADGETT, and )
JEAN G. PADGETT,                )
                                )
     Plaintiffs,                )
                                )
     v.                         )                        Case No. 1:19-CV-00071-KOB
                                )
LIBERTY NATIONAL LIFE INSURANCE )
COMPANY and ROBERT D. BICE,     )
                                )
     Defendants.                )


                                 MEMORANDUM OPINION


       As Justice Hugo Black said in 1944, “Perhaps no modern commercial enterprise directly

affects so many persons in all walks of life as does the insurance business. Insurance touches the

home, the family, and the occupation or the business of almost every person in the United

States.” United States v. S.-E. Underwriters Ass’n, 322 U.S. 533, 540 (1944). Today, insurance

still provides the primary method by which individuals and businesses transfer the risk of loss to

an insurance company that accepts the risk and distributes the cost of that risk of loss among a

similarly situated group of insureds.

       Life is uncertain. Death is certain. But when death will come knocking remains uncertain.

To provide financially for our loved ones when death knocks, many people purchase life

insurance policies. Like all insurance contracts, life insurance presents a gamble. 1 The insurance




1
  In “Europe in the fifteenth through seventeenth centuries, the frequent association of life
insurance with gambling and other disreputable practices prompted governments to prohibit its
practice without exception.” Sun Life Assurance Co. v. Wells Fargo Bank, N.A., 238 N.J. 157,
                                                 1
         Case 1:19-cv-00071-KOB Document 42 Filed 09/30/19 Page 2 of 15



company bases its premiums on actuarial tables and gambles that the insured will live long

enough for the company to collect premiums sufficient to at least cover—and perhaps exceed—

the face amount of the policy. The insured makes a perverse gamble that he will die before he

pays more in premiums than the face amount of the policy. But whenever the insured dies, the

insured’s beneficiaries receive the face amount of the insurance, regardless of how much or how

little the insured payed in premiums.

       In this case, Plaintiffs complain that Defendant Liberty National “won the bet” and

collected more in premiums than the face amount of the policies that Plaintiffs purchased

between 1972 and 2015. This result reflects the nature of the life insurance gamble. For this, and

the other reasons explained below, the court will GRANT Defendant’s motion to dismiss all

counts. (Doc. 3.)

   I. Background

       Mrs. Jean Padgett and the Estate of Mr. Alton Padgett are the two named Plaintiffs in this

lawsuit. Mr. Padgett died in May 2018 at the age of 88, and Mrs. Padgett is now either 82 or 83

years old. On October 19, 2018, Plaintiffs filed this suit individually and on behalf of all others

similarly situated against Liberty National and Robert Bice, a Liberty National insurance agent,

in the Circuit Court of Talladega County, Alabama. On January 11, 2019, Liberty National

removed this case to federal court. Mr. Bice joined in the removal, and the court dismissed Mr.

Bice from the action, finding the Plaintiffs fraudulently joined him to the suit. (Doc. 35.) Liberty

National, the only remaining Defendant, now brings this motion to dismiss.

       Plaintiffs generally contend that Liberty National engaged in a “common scheme of

unlawful conduct . . . relating to the targeting and sale of low face value life insurance policies to

164 (2019) (quoting GEOFFREY CLARK, BETTING ON LIVES: THE CULTURE OF LIFE INSURANCE IN
ENGLAND, 1695–1775, 13–14 (1999) (quotation marks and ellipses omitted).

                                                  2
         Case 1:19-cv-00071-KOB Document 42 Filed 09/30/19 Page 3 of 15



lower income consumers.” (Doc. 1-1 at 8.) Plaintiffs specifically allege that “Liberty National

targeted consumers who are under-educated and/or unsophisticated with respect to insurance and

related financial dealings, the language of the policies, and methods of determining premium

payments whereby the premiums paid on such policies far exceeded the policy’s face value.”

(Id.). The policies require Plaintiffs to pay premiums that, over time, exceed the death benefit

value pursuant to the policy. According to Plaintiffs, the policies generated no-risk profits to

Liberty National but provided no economic benefit to Plaintiffs.

       The complaint states that Liberty National, through Mr. Bice, “knew and understood the

Plaintiffs’ age, employment, financial status, lack of dependents, and station in life.” (Doc. 1-1 at

11.) For example, Mr. Bice knew that Mrs. Padgett was retired and receiving social security

since 1998, and Mr. Padgett was earning less than $16,000 annually through his job at Piggly

Wiggly. Mr. Bice recommended and induced the Padgetts to purchase multiple insurance

policies, for which the premiums collectively exceeded $14,000 per year. Mr. Bice continuously

represented to the Padgetts that “such additional insurance was financially appropriate and

beneficial to Plaintiffs, consistent with Plaintiffs’ profile, needs and financial situation” despite

his knowledge that “each successive policy would cost more in premiums than the death benefit

payable under the policy.” (Id. at 11–12.)

       Between 1972 and 2015, the Padgetts bought 15 life insurance policies from Liberty

National: nine insured Mr. Padgett’s life; five insured Mrs. Padgett’s life; and one insured them

jointly. Liberty National gave the Padgetts “free look” periods on these policies that allowed the

Padgetts to cancel the contracts within ten days of signing. From 1972 to 2017, the couple had

paid a total of more than $188,000 in premiums, yet the combined death benefit for all policies

was approximately $45,000.



                                                   3
         Case 1:19-cv-00071-KOB Document 42 Filed 09/30/19 Page 4 of 15



       Based on this series of agreements with Liberty National, the Padgetts bring eight claims:

count one is breach of contract; count two is breach of implied covenant of good faith and fair

dealing; count three alleges conversion; count four seeks rescission; count five claims unjust

enrichment; count six seeks declaratory and injunctive relief; count seven alleges negligence; and

count eight asserts negligent training and supervision.

       But two of the purported counts—rescission and declaratory and injunctive relief—

present remedies, not causes of action. Rescission is an equitable remedy in which a court voids

a contract and restores the parties to the position they were in before they signed the contract.

Clark v. Wilson, 380 So. 2d 810, 812 (Ala. 1980). A claim for rescission cannot stand alone; a

plaintiff must first provide a reason why the court should rescind the contract, such as

unconscionability or fraudulent inducement. See, e.g., Leonard v. Terminix Int’l Co., L.P., 854

So. 2d 529, 534 (Ala. 2002) (unconscionability); Layne v. Garner, 612 So. 2d 404, 408 (Ala.

1992) (unconscionability); Exxon Mobil Corp. v. Alabama Dep’t of Conservation & Nat. Res.,

986 So. 2d 1093, 1129 (Ala. 2007) (fraud). Likewise, declaratory and injunctive relief are

“prospective remedies” a court may grant a plaintiff after the plaintiff demonstrates at least one

independent and meritorious cause of action. McKinnon v. Talladega Cty., 745 F.2d 1360, 1362

(11th Cir. 1984). So the court need not consider the remedies sought in counts four and six

because the court ultimately finds no cause of action survives Defendant’s motion to dismiss.

   II. Standard of Review

       A Rule 12(b)(6) motion to dismiss attacks the legal sufficiency of the complaint. The

Federal Rules of Civil Procedure require that the complaint provide “‘a short and plain statement

of the claim’ that will give the defendant fair notice of what the plaintiff’s claim is and the

grounds upon which it rests.” Conley v. Gibson, 355 U.S. 41, 47 (1957) (quoting Fed. R. Civ. P.



                                                  4
         Case 1:19-cv-00071-KOB Document 42 Filed 09/30/19 Page 5 of 15



8(a)). A plaintiff must provide the grounds for his claims, but Rule 8 generally does not require

“detailed factual allegations.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting

Conley, 355 U.S. at 47). It does, however, “demand[] more than an unadorned, the-defendant-

unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pleadings that

contain nothing more than “a formulaic recitation of the elements of a cause of action” do not

meet Rule 8 standards nor do pleadings suffice that are based merely upon “labels or

conclusions” or “naked assertions” without supporting factual allegations. Twombly, 550 U.S. at

555, 557.

        The Supreme Court explained that “[t]o survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Iqbal, 556 U.S. at 678 (quoting and explaining its decision in Twombly, 550 U.S. at 570).

To be plausible on its face, the claim must contain enough facts that “allow[] the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.

at 678. Although “[t]he plausibility standard is not akin to a ‘probability requirement,’” the

complaint must demonstrate “more than a sheer possibility that a defendant has acted

unlawfully.” Id. “Where a complaint pleads facts that are merely consistent with a defendant’s

liability, it ‘stops short of the line between possibility and plausibility of entitlement to relief.’”

Id. (quoting Twombly, 550 U.S. at 557).

        The Supreme Court has identified “two working principles” for the district court to use in

applying the facial plausibility standard. The first principle is that, in evaluating motions to

dismiss, the court must assume the veracity of well-pled factual allegations; however, the court

does not have to accept as true legal conclusions even when “couched as [] factual allegation[s]”

or “threadbare recitals of the elements of a cause of action, supported by mere conclusory



                                                    5
         Case 1:19-cv-00071-KOB Document 42 Filed 09/30/19 Page 6 of 15



statements.” Iqbal, 556 U.S. at 678. The second principle is that “only a complaint that states a

plausible claim for relief survives a motion to dismiss.” Id. at 679. Thus, under prong one, the

court determines the factual allegations that are well-pled and assumes their veracity, and then

proceeds, under prong two, to determine the claim’s plausibility given the well-pled facts. That

task is “context-specific” and, to survive the motion, the allegations must permit the court based

on its “judicial experience and common sense . . . to infer more than the mere possibility of

misconduct.” Id. If the court determines that well-pled facts, accepted as true, do not state a

claim that is plausible, the claim must be dismissed. Id.

    III. Discussion

        As a preliminary matter, the court notes that several of Plaintiffs’ claims rely on the

existence of a series of contracts that Plaintiffs did not include with their complaint. If a district

court considers materials not included alongside the complaint, the court usually must convert

the motion to dismiss into a summary judgment motion. SFM Holdings, Ltd. v. Banc of Am. Sec.,

LLC, 600 F.3d 1334, 1337 (11th Cir. 2010). But an exception exists. “In ruling upon a motion to

dismiss, the district court may consider an extrinsic document if it is (1) central to the plaintiff’s

claim, and (2) its authenticity is not challenged.” Id. Here, these contracts—attached to

Defendant’s briefing (Doc. 1 at Ex. B)—are the sine qua non of Plaintiffs’ breach-of-contract

claim, and because neither side questions the authenticity of these contracts, the court will

properly consider them.

        The court also notes that in Alabama, the statute of limitations to bring most contract

claims is six years, and the statute of limitations to bring tort claims is two years. ALA. CODE §§

6–2–38, 6-2-34 (1975). The most recent date on which Plaintiffs purchased insurance policies




                                                   6
         Case 1:19-cv-00071-KOB Document 42 Filed 09/30/19 Page 7 of 15



from Defendant was May 1, 2015, which was about three years before Plaintiffs filed suit. (Doc.

1-3).

        Although the statutes of limitations appear to time-bar almost all of Plaintiffs’ claims, the

court will not address the issue of statutes of limitations because the statutes do not begin to run

until all the essential elements of each claim converge. See, e.g., Utilities Bd. of City of Opp v.

Shuler Bros., 138 So. 3d 287, 290 (Ala. 2013); Rumford v. Valley Pest Control, Inc., 629 So. 2d

623, 627 (Ala. 1993). Rather than attempt to ascertain the chronological development of all

essential elements for every claim, the court will instead address the facial sufficiency of each

count pursuant to Rule 8 of the Federal Rules of Civil Procedure.

Count One: Breach of Contract

        The series of insurance policies that Liberty National sold Mr. and Mrs. Padgett between

1972 and 2015 forms the basis of Plaintiffs’ complaint. Mr. and Mrs. Padgett allege that they

“substantially performed their obligations under the terms of the Policy . . . but have not received

the benefit of the bargain.” (Doc. 1-1 at 12.) But Plaintiffs’ breach of contract claim does not

follow. The standard breach of contract claim in the insurance context asserts that the insured,

after paying premiums pursuant to a policy, made a claim under the policy that the insurance

company refused to pay. Instead, Plaintiffs here allege that the 15 contracts created an

overarching privity between the parties, notwithstanding any contractual provisions explicitly

stated in any policy; Plaintiffs describe this privity as a “long-term relationship [in which]

Plaintiffs’ agent actively represented and agreed to act in the Plaintiffs’ financial interests.”

(Doc. 40 at 10.)

        A plaintiff alleging a breach of contract “must prove (1) the existence of a valid contract

binding the parties in the action, (2) his own performance under the contract, (3) the defendant’s



                                                   7
          Case 1:19-cv-00071-KOB Document 42 Filed 09/30/19 Page 8 of 15



nonperformance, and (4) damages.” S. Med. Health Sys., Inc. v. Vaughn, 669 So. 2d 98, 99 (Ala.

1995). At first blush, the initial element appears to be uncontested in this case, as the parties

agree to the existence of 15 valid insurance policies. But Plaintiffs do not bring this breach of

contract claim based on any express provision of any of these 15 contracts. Plaintiffs essentially

aver that the presence of these insurance policies animated some type of ongoing contractual

relationship that sprawled beyond the four corners of any individual contract. Based on this

putative contractual relationship, Plaintiffs contend, Defendant “fail[ed] to honor their agreement

to act reasonably, prudently, and in the Plaintiff’s financial interests by repeatedly soliciting,

recommending and inducing them to purchase policies which were unnecessary.” (Doc. 40 at

10–11.)

       Plaintiffs mention three cases to support the assertion that the signed policies—that stated

nothing about any ongoing relationship or action for the benefit of Plaintiffs—created an

“agreement to utilize knowledge, skill and expertise to properly assess and recommend insurance

products.” (Doc. 40 at 9–10.) Plaintiffs initially point to First Alabama Bank of Montgomery,

N.A. v. First State Ins. Co., 899 F.2d 1045, 1068 (11th Cir. 1990) for the proposition that “when

one contracts with another and expressly promises to use due care or to do an act, he is liable in

both tort and contract when his negligence injures another party.” (Doc. 40 at 10.)

       Plaintiffs correctly paraphrase Eleventh Circuit law, but the facts in First Alabama

sharply diverge from those in the instant case. In First Alabama, the Eleventh Circuit examined

the actions of insurance agents who violated the “express terms of the proposals,” by not

informing plaintiffs about the availability of a certain type of insurance when the agents had

agreed in writing to do so. First Alabama, 899 F.2d at 1067 (emphasis added). Here, Plaintiffs

present no such express written terms to support the extra-contractual obligations.



                                                  8
         Case 1:19-cv-00071-KOB Document 42 Filed 09/30/19 Page 9 of 15



       Moreover, in Blumberg v. Touche Ross & Co., the second case Plaintiffs cite, the court

considered an accounting firm’s alleged breach of a written contract to review the plaintiff’s

financial reports. 514 So. 2d 922, 924 (Ala. 1987). Lastly, in Eidson v. Johns-Ridout’s Chapels,

Inc., the Alabama Supreme Court contemplated whether a breached verbal promise to properly

prepare a corpse prior to a family viewing was actionable at both contract and tort. 508 So. 2d

697, 701 (Ala. 1987) (overruled on different grounds by McKenzie v. Killian, 887 So. 2d 861

(Ala. 2004)).

       In all three cases, the courts examined the alleged breach of an actual contractual

agreement. Here, Plaintiffs do not allege that Defendants breached any provision of the 15

policies. The contractual terms state that Defendant would pay for any claim in the event of an

insured’s death, and Plaintiffs allege nothing to suggest that Defendant failed to perform

regarding any of these contracts. Plaintiffs apparently never submitted a single claim under any

of the 15 policies, even after the death of Mr. Padgett. Plaintiffs argue that the presence of

multiple small contracts somehow spawned an ephemeral super contract that contained different,

extra-contractual terms. The court finds no law to support this line of reasoning.

       Because Plaintiffs articulate no cognizable theory under which this court could find that

Defendant breached any actual contract, the court will GRANT Defendant’s motion to dismiss

count one (Doc. 3) and DISMISS Plaintiffs’ breach of contract claim.

Count Two: Good Faith and Fair Dealing

       Plaintiffs contend that Defendant breached its implied covenant of good faith and fair

dealing in two ways. First, Liberty National sold policies that provided “no economic benefit” to

the Padgetts; second, Liberty National recommended additional policies “without regard for the

insured’s needs.” (Doc. 1-1 at 12.)



                                                  9
        Case 1:19-cv-00071-KOB Document 42 Filed 09/30/19 Page 10 of 15



       The elements of breach of implied covenant of good faith and fair dealing are (1) the

existence of a valid contract and (2) a party’s interference with the rights of another to receive

the benefits of the contract. Chavers v. Nat’l Sec. Fire & Cas. Co., 405 So. 2d 1, 4 (Ala. 1981).

But if a plaintiff’s breach of contract claim fails to allege a specific breach, an accompanying bad

faith claim necessarily fails as well. In Alabama, “bad faith is not actionable absent an

identifiable breach in the performance of specific terms of the contract . . . [and there exists] no

contractual cause of action for breach of an implied duty of good faith that nebulously hovers

over the contracting parties, free from the specific terms of the contract.” Lake Martin/Alabama

Power Licensee Ass’n, Inc. v. Alabama Power Co., 601 So. 2d 942, 945 (Ala. 1992).

       Here, the court has already dismissed Plaintiffs’ contract claim for failure to allege a

specific breach. Plaintiffs ask the court to find a nebulous cause of action that hovers outside

each of the 15 agreements. The court cannot make this finding and must GRANT Defendant’s

motion to dismiss count two (Doc. 3) and DISMISS Plaintiffs’ breach of an implied covenant of

good faith and fair dealing claim.

Count Three: Conversion

       Plaintiffs argue that Defendant converted the premium payments that the Plaintiffs paid

pursuant to the 15 life insurance policies. Specifically, Plaintiffs assert that because the total

amount of premiums they paid exceeded the death benefit of the policies, that Defendants

“misappropriated or misapplied[] specific funds held in trust for the benefit of the Plaintiffs.”

(Doc. 1-1 at 13.)

       A plaintiff who brings a conversion claim must show (1) defendant’s wrongful taking of

(2) plaintiff’s specific property with (3) an assumption of ownership of that property. McGee v.

McGee, 91 So. 3d 659, 667 (Ala. 2012). Under the second element, conversion claims regarding



                                                  10
        Case 1:19-cv-00071-KOB Document 42 Filed 09/30/19 Page 11 of 15



money usually must relate to specific, identifiable currency, such as bagged coins or earmarked

notes. Lewis v. Fowler, 479 So. 2d 725, 726 (Ala. 1985).

       The Supreme Court of Alabama expressly held that unless a plaintiff can plausibly allege

that a defendant insurance company withdraws and converts identifiable funds from a specific

account, then a plaintiff cannot bring a conversion claim for the recovery of premium payments.

Willingham v. United Ins. Co. of Am., 628 So. 2d 328, 333 (Ala. 1993). Although Plaintiffs

allege that Defendant “held in trust” the premium payments, Plaintiffs cite neither contractual

provisions nor law to support a trust theory of conversion. Because Plaintiffs have not alleged

that Defendant withdrew any identifiable money from a specific account, the court will GRANT

Defendant’s motion to dismiss count three (Doc. 3) and DISMISS Plaintiffs’ conversion claim.

Count Five: Unjust Enrichment

       To support their claim of unjust enrichment, Plaintiffs argue that “Liberty National

received monies from Plaintiffs . . . in the form of revenues and profits from excess premiums

that . . . must in equity and good conscience be returned to the Plaintiffs.” (Doc. 1-1 at 15.)

       A plaintiff who alleges unjust enrichment must show that the “defendant holds money

which, in equity and good conscience, belongs to plaintiff or holds money which was improperly

paid to defendant because of mistake or fraud.” Hancock–Hazlett Gen. Constr. Co. v. Trane Co.,

499 So. 2d 1385, 1387 (Ala. 1986).

       Defendant contends that, because the relationship between the parties is governed by a

series of contracts, then an unjust enrichment claim is precluded as a matter of law. See Kennedy

v. Polar-BEK & Baker Wildwood P’ship, 682 So. 2d 443, 447 (Ala. 1996) (“[W]here an express

contract exists between two parties, the law generally will not recognize an implied contract

regarding the same subject matter.”) See also Gen. S. Indus., Inc. v. Shub, 300 F. App’x 723,



                                                 11
        Case 1:19-cv-00071-KOB Document 42 Filed 09/30/19 Page 12 of 15



729–30 (11th Cir. 2008) (holding that under Alabama law, unjust enrichment is not possible if

the parties are bound by contract regarding the same issue.)

       Defendant is correct. Plaintiffs base their demand for unjust enrichment relief on

payments they made pursuant to clearly articulated contracts. Because these contracts subsume

the same subject matter under which Plaintiffs seek unjust enrichment relief, the court will

GRANT Defendant’s motion to dismiss count five (Doc. 3) and DISMISS Plaintiffs’ unjust

enrichment claim.

Count Seven: Negligence

       Plaintiffs allege that Defendant “owed duties to properly assess the Plaintiffs’ needs . . .

[and] failed to use reasonable care, skill and diligence to accurately assess and advise” Plaintiffs

about the policies that Defendant offered for sale. (Doc. 1-1 at 18.)

       A negligence claim must demonstrate “(1) duty, (2) breach of duty, (3) proximate cause,

and (4) injury.” Albert v. Hsu, 602 So. 2d 895, 897 (Ala. 1992). Regarding the first element, the

only duty that the Padgetts allege relates to Liberty National agent Mr. Bice’s supposed duty “to

properly assess the Plaintiffs’ needs and advise as to the suitability of the insurance policy

recommended.” (Doc. 1-1 at 18.) Although the Padgetts rely on Highlands Underwriters

Insurance v. Elegants Inns, Inc., 361 So. 2d 1060 (Ala. 1978) to support the contention that Mr.

Bice owed Plaintiffs a duty to act in their best interests, the court cannot find any authority for

the proposition that, unless a contractual provision creates a special duty, an insurance salesman

owes any special duty to his clients.

       In Highland Underwriters, the Supreme Court of Alabama held that “[o]nce the parties

have come to an agreement on the procurement of insurance, the agent or broker must exercise

reasonable skill, care, and diligence in effecting coverage.” Id. at 1065. And, if the agent or



                                                 12
        Case 1:19-cv-00071-KOB Document 42 Filed 09/30/19 Page 13 of 15



broker fails to uphold that duty, the insureds “may sue either for breach of the contract or, in tort,

for breach of the duty imposed on the agent or broker.” Id.

       But Highlands Underwriters is not applicable here. As the Alabama Supreme Court

noted, “[t]he problem with using Highland Underwriters is that it concerns a voluntary duty to

procure requested insurance coverage, not a voluntary duty to advise clients about the adequacy

of their insurance coverage.” Somnus Mattress Corp., 2018 WL 6715777, at *8.

       The significant difference between Highlands Underwriters and the instant case is that

Highlands Underwriters concerned an insurance broker who worked on behalf of the insured to

procure insurance, not, as here, merely an insurance agent for the insurance company trying to

sell policies to plaintiffs. As explained in this court’s June 17 and July 25 Memorandum

Opinions (Docs. 19, 35), Plaintiffs never argue that Mr. Bice—acting as an agent on behalf of

Liberty National—failed to procure an insurance policy. (Doc. 19 at 9.) Plaintiffs instead

contend somewhat of the opposite: that Mr. Bice procured for Plaintiffs too many policies that

were expensive and unsuitable for their needs.

Highlands Underwriters is inapposite.

       Because Plaintiffs do not plausibly allege that Liberty National breached any recognized

duty, the court will GRANT Defendant’s motion to dismiss count seven (Doc. 3) and DISMISS

Plaintiffs’ negligence claim.

Count Eight: Negligent Training or Supervision

       Plaintiffs allege that Liberty National “was under duty to supervise the activities of its

agents, including Mr. Bice. . . [and] allowed [Mr.] Bice to repeatedly solicit, recommend and

induce plaintiffs” to purchase insurance policies that the Plaintiffs did not need. (Doc. 1-1 at 19.)




                                                 13
          Case 1:19-cv-00071-KOB Document 42 Filed 09/30/19 Page 14 of 15



       The elements of negligent training or supervision are an (1) employer’s actual knowledge

of (2) an employee’s tortious conduct and (3) the employer’s failure to take adequate steps to

remedy the situation. Stevenson v. Precision Standard, Inc., 762 So. 2d 820, 824 (Ala. 1999). But

in Alabama, “underlying tortious conduct is a precondition to invoking successfully liability for

the negligent or wanton training and supervision of an employee.” Jones Exp., Inc. v. Jackson,

86 So. 3d 298, 304 (Ala. 2010). The court already dismissed Mr. Bice from the suit with

prejudice. As a matter of law, because Mr. Bice committed no wrongdoing, Liberty National

cannot be held liable for negligently training or supervising him. The court will GRANT

Defendant’s motion to dismiss count eight (Doc. 3) and DISMISS Plaintiffs’ negligent training

or supervision claim.

       IV. Conclusion

       Plaintiffs assert that “[i]t is an unfair, unlawful and deceptive practice for an insurer to

provide life insurance coverage on any person unless the benefit payable under such policy will

equal or exceed the cumulative premiums.” (Doc. 1-1 at 2.) But the insurance company bears the

risk that the insured will die and the company will have to pay the face amount of the policy up

to the point where the cumulative premiums exceed the face amount of the policy. The insurance

company assumes an increased risk in the early years of a life insurance policy so that, as the

policyholder ages past the so-called “break-even point,” the policyholder subsidizes the

increased risk that comes from the insurance company’s younger clients, who may die before

they pay sufficient premiums to cover the face amount. For both parties, life insurance is a

gamble.

       Plaintiffs do not dispute that—going back to 1972—each policy plainly stated the

premium amounts, payment schedules, and accompanying death benefits. Plaintiffs cannot now



                                                 14
        Case 1:19-cv-00071-KOB Document 42 Filed 09/30/19 Page 15 of 15



allege a cause of action merely because they lost their perverse bet and lived well into their

eighties, still paying premiums on their policies. Accordingly, the court will GRANT

Defendant’s motion to dismiss all counts (Doc. 3) and DISMISS the case in its entirety with

prejudice.

       The court will enter a separate Order consistent with this Memorandum Opinion.

       DONE and ORDERED this 30th day of September, 2019.



                                              ____________________________________
                                              KARON OWEN BOWDRE
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 15
